DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues “ the new amendment of claim 1, which is prior claim 2 was not taught by the primary reference, Takayori does not show the relationship of the holes and the magnetic piece radial center of base 23 and that the drawings are not to scale  to show that relationship”. 
Examiner respectfully disagrees and points out that Takayori shows the holes in the yoke and the center of base in the radial direction, and Takayori teaches molded bodies (40) formed from within the holes (21, 22), wherein the holes (21,22) are disposed in the yoke portion at positions that are closer to the slots than to the center position of the yoke width, in a radial direction (annotated Fig.1) below,  which shows that relationship, the prior art shows possibility of 3 scenarios which teach the center being closer or the holes being closer, therefore any of the scenarios is not inventive since they are possible outcomes of the construction of a structure similar to Takayori, it is a common change in size, shape/portion, see eMPEP 2144.03,  IV, change in size, shape, A: Change in size/proportion In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  therefore, both possibilities are possible in the structure of Takayori, therefore one with ordinary skill in the art would chose to make the holes closer to the slot or the center could be closer to the slots, also the slot location could be different, what part of the slot is being measured relative to the hole or center location.  
Therefore, the prior art of record still teach all the limitations as currently claimed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on “12-03-2019 ” is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-7  are rejected under 35 U.S.C. 103 as being unpatentable over Takayori (JP2016025724 hereinafter “Takayori”) in view of Tarifumi (JP2011244675 hereinafter “Tarifumi”). 
Re-claim 1, Takayori discloses a rotary electrical machine comprising: a rotatably supported rotor (P[0039], rotor of the motor); and  a stator having a stator core (10,120) that is coaxial with the rotor (rotor rotates in stator); wherein the stator core is (i) includes a plurality of stacked steel plates (20, 20b, 20a), and has a yoke portion of annular shape (23,yoke shown in Fig.1, annular), a plurality of teeth (24) extending in radial directions from the yoke portion (23), and slots (between 24) between adjacent teeth (24); and the yoke portion has holes (21,22) that extend in the stacking direction of the steel plates (see fig.2), at positions of radial-direction extension of the slots (slots of between 24 radial direction), and molded bodies (40) formed from within the holes (21, 22), wherein the holes (21,22) are disposed in the yoke portion at positions that are closer to the slots than to the center position of the yoke width, in a radial direction (annotated Fig.1).

    PNG
    media_image1.png
    892
    854
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    598
    539
    media_image2.png
    Greyscale

	Takayori fails to explicitly teach that a stator winding is wound in the slots; molded powder bodies formed from a magnetic powder are in the holes.  
	However, Tarifumi teaches a stator winding is wound in the slots (P[0012], winding is wound around teeth part 2); molded powder bodies (P[0014, powder magnetic material)  formed from a magnetic powder are in the holes (3, see P[0014]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator and molded bodies provided within the holes disclosed by Takayori where that a stator winding is wound in the slots; molded powder bodies formed from a magnetic powder are in the holes as shown by Tarifumi to make a split stator that avoids decrease in output of the motor and increase in iron loss, making it a better motor avoiding short circuit (Tarifumi, P[0007]).
Re-claim 3, Takayori as modified discloses the rotary electrical machine according to claim 2, wherein the holes (20,21) having a cross-section in which a circumferential length dimension (annotated Fig.2) is larger than a radial length dimension (annotated Fig.2).  
Re-claim 7, Takayori as modified discloses the rotary electrical machine according to claim 1, wherein the yoke portion has crimping portions (28, see Fig.3) at positions of radial-direction extension of the teeth (teeth are 24 are extended to yoke in radial direction)) that are configured to fixedly attach the steel plates by compression (28 are used to fix steel plate).  
Re-claim 9, Takayori as modified discloses the rotary electrical machine according to claim 7, wherein the electrical resistivity of the molded powder bodies (40 is insulating material, liquid crystal polymer, or resin has high resistivity to electricity) has a higher value than the electrical resistivity of the crimping portions (28 which is the fitting portion made of core material, silicon steel lamination of .006, and soft magnetic composite is greater than 1).  
Re-claim 10, Takayori as modified discloses the rotary electrical machine according to claim 1, wherein the stator core (10) comprises (i) a plurality of annular shape core members (20) that are joined  along the axial direction (see Fig.1), and (ii)  stacked steel plates (20), with each of the core members having the slots, the plurality of teeth and the yoke portion (see Fig.1); and the holes and the molded powder bodies are in each of the core members (the holes and 40 are in all the cores, see fig.1 and Fig.2).  
Re-claim 11, Takayori as modified discloses the rotary electrical machine according to claim 10, wherein the plurality of core members are stacked such that the plurality of core members (20) are shifted in phase by a prescribed angular amount in the circumferential direction, with the positions of the holes in each core member  of the plurality of core members (20) being different, with respect to the circumferential direction, from the positions of the holes in adjacent core members of the plurality of core members (see annotated Fig.2).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takayori in view of Tarifumi as applied to claim 1 above, and in further view of Murakami et al. (US PGPUb20050067912 hereinafter “Murakami”). 
Re-claim 12, Takayori as modified discloses the rotary electrical machine according to claim 1 above.
Takayori further teaches wherein each of the holes does not extend circumferentially beyond a circumferential width of one of the slots.
However, Murakami teaches wherein each of the holes (21) does not extend circumferentially beyond a circumferential width of one of the slots (slots betwen11, see Fig.2).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator and the holes disclosed by Takayori as modified where each of the holes does not extend circumferentially beyond a circumferential width of one of the slots as shown by Murakami maintain high magnetic efficiency and decrease iron loss (Murakami, P[0045]).
 -6-  
    PNG
    media_image3.png
    290
    681
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 4, recites “inter alia” “4. The rotary electrical machine according to claim 1, wherein the stator core comprises a plurality of core blocks that are linked in a circumferential  direction;  each of the plurality of core blocks has two or more of the plurality of teeth; the slots are between adjacent teeth of (i) the each of the plurality of core blocks and (ii) adjacent core blocks of the plurality of core blocks;  and each of the holes and the molded powder bodies corresponds to one of the between the adjacent teeth of the each of the plurality of core blocks.

    PNG
    media_image4.png
    387
    495
    media_image4.png
    Greyscale

	
The combination of prior art of record, nor SEARCH nor PCT or EPO searches nor Google search fail to teach the combination of claims 1 and claim 4, specially the details of claim where the core has magnetic bodies and each core block has at least 2 teeth and slots formed adjacent teeth and they are disposed corresponding to the respective slots formed between teeth that belong to the same one of the core blocks, the combination is unique.  Murkami “20170288480” is closest prior art reference and does not have powder holes or distances as shown in claims. 
Re-claim 8,  recites “ 8. The rotary electrical machine according to claim 7, wherein  the holes and the crimping portions are at different with radial locations in the yoke portion, with   the holes being closer to the slots than  the crimping portions”. 
 The combination of prior art of record fail to teach the combination of claims 1, 7 and 8 together, specially where the core has magnetic bodies and each core block has crimping portions and that the yoke and positions of the yoke and crimp portions are different and holes are closer to slots than crimping portions. the same one of the core blocks, the combination is unique.  Murkami “20170288480” is closest prior art reference and does not have powder holes or distances as shown in claims. 

    PNG
    media_image5.png
    727
    587
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    857
    735
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    590
    590
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834